PER CURIAM.
Appellant sued for the amount paid by him to appellee for the purchase of a taxicab, alleging that while the full purchase price had been paid, appellee refused to deliver the title to the car and that accordingly he was entitled to the return of the amount paid, as well as the daily rental he could have secured from the taxicab and which was lost to him because of the lack of title to the car. Appellee denied that the full purchase price had been paid and filed a counterclaim for the balance he claimed to be due.
The court found that appellant still owed a balance on the transaction; it entered a judgment for appellee on the claim of the appellant, as well as a judgment for the appellee on his counterclaim. The court further directed that upon the payment of the amount of the counterclaim, appellee *496was required to deliver the title to the appellant.
Appellant contends that the court erred (1) in finding for the appellee and (2) in denying his motion for a new trial on the ground of newly discovered evidence.
The trial court was confronted with a conflict in the evidence; there was substantial evidence to sustain its finding. There was no showing that the alleged newly discovered evidence was not available to the appellant at the time of trial.
Affirmed.